Citation Nr: 0119374	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  94-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain from August 10, 1992 to 
August 1, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back strain from August 2, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.

This appeal arose from a June 1993 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the evaluation assigned 
to the veteran's service-connected low back strain to 20 
percent, effective August 10, 1992.  In March 1994, the 
veteran testified at a personal hearing at the RO; in 
November 1996, he testified before a Member of the Board of 
Veterans' Appeals (Board) sitting in Hartford, Connecticut.  
This case was remanded by the Board for additional 
development in May 1997, February 1998 and May 2000.  In 
August 2000, the RO issued a rating decision which increased 
the evaluation assigned to the service-connected low back 
strain to 40 percent, effective August 2, 2000.  

The August 2000 rating action also denied entitlement to 
service connection for spinal stenosis.  The veteran was 
provided a supplemental statement of the case on August 11, 
2000, which noted that he had to submit a substantive appeal 
as to any issue that had not been included on any previous 
substantive appeal (such as the spinal stenosis service 
connection issue).  However, the veteran failed to provide a 
substantive appeal as to this issue.  Therefore, the issue of 
entitlement to service connection for spinal stenosis is not 
currently before the Board for appellate review.  In an April 
2001 rating, the RO denied service connection for 
degenerative disc disease.  A notice of disagreement has not 
been filed with respect to this rating, and this issue is 
likewise not currently before the Board for appellate review.



FINDINGS OF FACT

1.  From August 10, 1992 to August 1, 2000, the veteran's 
service-connected low back strain was manifested by no more 
than moderate limitation of motion, pain on motion, with mild 
muscle spasms.

2.  From August 2, 2000, the veteran's service-connected low 
back strain is manifested by severe limitation of motion with 
pain on all motions.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
from August 10, 1992 to August 1, 2000 for the service-
connected low back strain have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R.§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.10, 
4.40, 4.45, Codes 5292, 5295 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
from August 1, 2000 for the service-connected low back strain 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R.§ 3.321(b)(1); Part 4, including 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, all of which the Board finds 
to be adequate for rating purposes, as well as various 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the service-
connected low back strain.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The pertinent evidence of record included a VA examination of 
the veteran performed in October 1992.  It was noted that he 
walked with Canadian crutches with a limp on the right.  The 
back displayed a normal curvature and there was no edema.  He 
had tenderness over the lumbar spine and mild muscle spasms.  
Forward flexion was to 50 degrees; extension was to 40 
degrees; bilateral lateral flexion was to 30 degrees; and 
bilateral rotation was to 40 degrees.  He complained of pain 
and stiffness.  Straight leg raises were positive at 45 
degrees with a negative Lasegue's.  Deep tendon reflexes were 
1+, there was no gross atrophy and his strength was fair.  

An examination of the veteran by a private physician was 
conducted in November 1992.  It was noted that he was unable 
to stand straight; he had marked lordosis of the lumbar 
spine, as well as some flexion at the hip level.  He had very 
limited forward flexion with virtually no extension.  Flexion 
was to about 40 degrees; lateral bending was to only about 5 
to 10 degrees, and rotation was to 20 degrees.  The 
sensation, deep tendon reflexes and motor examinations were 
all normal.

The veteran testified at the RO in March 1994 and before a 
Member of the Board in November 1996.  At the former hearing, 
he stated that his back hurt and that he needed to have a 
shoe built-up.  At the latter hearing, he said that his back 
was "totally shot."  He indicated that he could not lift 
anything, that it was uncomfortable for him to sit or stand 
for an extended period of time, that he could not sit 
straight, and that he had trouble doing household chores or 
even tying his shoes.  Therefore, he expressed his opinion 
that he should be receiving a 100 percent disability 
evaluation for his back.

VA outpatient treatment records noted that the veteran was 
seen on November 13, 1996 with complaints that his back was 
"killing" him.  It was noted that he had been taking 
Percocet for years.  He was subsequently referred to the Pain 
Management clinic, where he participated in nine sessions 
between January and April 1997.  On February 26, 1997, he 
complained of two and a half months of an electric shock 
sensation spreading from the lumbar area to both buttocks, 
which traveled down the posterior thighs to the knees.  There 
was some distress on walking and he was noted to stand in a 
semi-flexed position.  Spinal movements were not fully 
restricted (they were about 70 percent of normal), but they 
were accompanied by discomfort on all movements.  There was 
no indication of muscle atrophy and his power appeared to be 
normal.  Deep tendon reflexes tended to be hypoactive but 
they were equal.  On July 14, 1997, he was noted to move 
about the examining room by holding onto the furniture.  He 
had very little forward flexion and he was able to rotate to 
70 degrees, which was noted to be good.  Straight leg raises 
were positive at 80 degrees on the left and only caused a 
pulling sensation in the right buttock at 90 degrees.  

The veteran was afforded a VA examination in September 1997.  
This noted that, on standing, his iliac crests were level.  
He could forward flex to 75 degrees; extend to 5 degrees; and 
laterally bend to 10 degrees bilaterally.  He claimed to have 
decreased feeling in the right posterior leg, right lateral 
calf and right medial foot.  Toe and heel walking were done 
well and there was no motor loss.

Another VA examination was performed in February 1999.  He 
reported that he still had severe pain in the low back, 
although he no longer had the electric shock sensation in his 
legs (this had virtually resolved following decompressive 
surgery in February 1998).  He complained of weakness in the 
low back, except when he was wearing a back brace.  He also 
noted that he had stiffness.  Forward flexion was to 60 
degrees with the onset of pain; lateral bending was to 20 
degrees with the onset of pain; and rotation was to 30 
degrees with the onset of pain.  There was no extension.  He 
stated that he could not heel or toe walk because of a loss 
of balance.  The old diagnosis of chronic low back strain was 
still in effect.  The examiner noted that the veteran was 
orthopedically able to work.

VA re-examined the veteran in August 2000.  The physical 
examination noted that he was walking with a limp and was 
using Canadian crutches.  His iliac crests were level.  He 
had good sensation in the lower extremities and there was no 
indication of any motor deficits.  Forward flexion was to 80 
degrees with the onset of pain; lateral bending was to 15 
degrees bilaterally, with the onset of pain in the right hip; 
and rotation was to 15 degrees bilaterally, with the onset of 
pain.  Extension was to 2 degrees.  Heel and toe walking were 
done adequately.  Deep tendon reflexes noted a trace at the 
knees; the ankle reflexes were absent.  There were no motor 
deficits in the lower extremities.  The diagnosis was chronic 
recurrent low back strain.  It was opined that his orthopedic 
condition did not prevent gainful employment.

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation requires severe limitation of 
motion.  38 C.F.R. Part 4, Code 5292 (2000).  

A 20 percent evaluation is also warranted for lumbosacral 
strain with muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2000).

After a careful review of the evidence of record, it is found 
that no more than the 20 percent disability evaluation 
assigned between August 10, 1992 and August 1, 2000 is 
warranted.  The evidence of record during this time period 
shows that the veteran suffered from no more than moderate 
limitation of motion of the lumbar spine.  This was 
manifested by forward flexion that ranged between 50 and 80 
degrees.  Lateral bending and rotation were limited to 
between 10 and 40 degrees.  While there were complaints of 
pain, it is found that these complaints are adequately 
compensated by the 20 percent evaluation assigned, 
particularly since there was no evidence that this pain 
caused greater functional impairment than that contemplated 
by this evaluation, or that fatigability, lack of endurance 
or incoordination were present.  Nor is there any suggestion 
that severe lumbosacral strain was present.  There was no 
indication of listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space resulting from the low back 
strain.  Therefore, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected low back 
strain between August 10, 1992 and August 1, 2000.  

It is also found that an evaluation in excess of 40 percent 
for the period from August 2, 2000 is not justified.  It is 
noted that this evaluation is the maximum schedular 
evaluation warranted for lumbosacral strain under 38 C.F.R. 
Part 4, Code 5295 or for limitation of the lumbar spine under 
38 C.F.R. Part 4, Code 5292.  There is no evidence to award 
an additional 10 percent for demonstrable deformity of a 
vertebral body pursuant to 38 C.F.R. Part 4, Code 5285, Note 
(2000).  An x-ray taken as part of the August 2000 VA 
examination found no evidence of a fracture or acute bony 
abnormality.  Therefore, it is found that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 40 percent for the service-connected 
low back strain from August 2, 2000.  

Nor is there evidence that increased evaluations during the 
periods in question are warranted on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000).  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2000).  "The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The schedular evaluations assigned for the periods in 
question in this case for the appellant's service-connected 
low back strain are not inadequate.  As the schedular 
criteria provide a basis to award increased compensation for 
the low back disability, which have been discussed above, it 
does not appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for his low back disability.  In addition, the appellant 
has been noted to be employable on an orthopedic basis; 
hence, there appears to be no specific evidence of "marked 
interference" in employment as a result of this disability 
beyond that contemplated by the regular schedular standards.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 20 percent for the service-
connected low back strain from August 10, 1992 to August 1, 
2000 is denied.

An evaluation in excess of 40 percent for the service-
connected low back strain from August 2, 2000 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

